DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 1 (Figs. 1-10) in the reply filed on April 4, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-8 and 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 4, 2022.
Claims 1-4, 9, 10, and 13-20 are presented for examination below.
Drawings
The drawings are objected to because the drawings improperly contain only black and white photographs. It is noted that black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. In order photographs to properly replace line drawings, the photographs or photomicrographs must show the invention more clearly than they can be done by India ink drawings and otherwise comply with the rules concerning such drawings. Black and white photographs submitted in lieu of ink drawings must comply with 37 CFR 1.84(b). There is no requirement for a petition or petition fee, and only one set of photographs is required. See 37 CFR 1.84(b)(1). To be acceptable, such photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. If several photographs are used to make one sheet of drawings, the photographs must be contained on a single sheet.
Photographs or photomicrograph printed on sensitized paper are acceptable as drawings, in lieu of India ink drawings, as are photographic images submitted via EFS-Web, to illustrate inventions which are incapable of being accurately or adequately depicted by India ink drawings, e.g., electrophoresis gels, blots, (e.g., immunological, western, Southern, and northern), autoradiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, metallurgical microstructures, textile fabrics, grain structures and, in a design patent application, ornamental effects. See MPEP 608.02.
The Examiner respectfully notes that the instant invention does not appear to fall under the above category. 
Furthermore, the drawings contain improper use of shading. It is noted that the use of shading in views is only encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color. See MPEP R 1.84.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 9, 13, 14, 15, and 18 are objected to because of the following informalities:  
“the anterior of said device” (claims 1 and 13) should read “an anterior of said device”
“the posterior of said device” (claims 1 and 14) should read “a posterior of said device”
“the bottom of said device” (claims 1 and 15) should read “a bottom of said device”
“said right side, left side, and inseam panels” (claim 1) should read “said right side panel, said left side panel, and said inseam panel,” to enhance clarity
“said crotch, seat, right front, left front, right back, and left back panels” (claims 1 and 18) should read “said crotch panel, said seat panel, said right front panel, said left front panel, said right back panel, and said left back panel,” to enhance clarity
“a double-layer fabric with an interior fabric and an exterior fabric” (claims 1 and 9) should read “a double-layer fabric including an interior fabric and an exterior fabric,” to enhance clarity 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9, 10, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 recite the limitation “wherein said crotch, seat, right front, left front, right back, and left back panels comprise a single-layer fabric such that said crotch, seat, right front, left front, right back, and left back panels have a greater elasticity than said right side, left side, and inseam panels.” The limitation is indefinite, as it is unclear how the greater elasticity of the crotch/seat/right front/left front/right back/left back panels results from their single-layer construction. It is noted that single-layer fabrics are not necessarily more elastic than double-layered fabrics, and depending on the fabric type, construction, content, etc, some double-layered fabrics can easily be more elastic than some single-layer fabrics. For purposes of examination, the Examiner will interpret the limitation as follows: “wherein said crotch, seat, right front, left front, right back, and left back panels comprise a single-layer fabric and wherein said crotch, seat, right front, left front, right back, and left back panels have a greater elasticity than said right side, left side, and inseam panels.”
Claim 1 also recites the limitation “wherein each connection along an edge of said right side panel, left side panel, or inseam panel comprises a first stitch and each connection not along an edge of said right side panel, left side panel, or inseam panel comprises a second stitch.” The limitation is indefinite, as no previous “connections” have been positively recited (e.g., “a first connection between x structure and y structure”). It is unclear if the connections are points of connection or entire seams, etc. Furthermore, it is unclear which connections are included by the phrase “each connection along an edge of said right side panel, left side panel, or inseam panel” (e.g., each connection along each of the recited panels? Or each connection along one of the recited panels?). 
Claim 1 further recites the limitation “wherein said first stitch is heavier than said second stitch.” The limitation is indefinite, as it is unclear what Applicant intends for the limitation “heavier” to mean (e.g., is the first stitch formed of a thicker thread, sewn in a denser thread pattern, etc.?).
Claims 1 and 13 recite the limitations “a right leg,” “a left leg,” “a right side panel,” “a left side panel,” “an inseam panel,” “a right front panel,” “a left front panel,” “a right back panel,” and “a left back panel.” The limitations in combination are indefinite, as it is unclear whether the side panels, inseam panel, front panels, and back panels are provided in addition to the claimed right leg and left leg, or merely form parts of the right leg and the left leg. or purposes of examination, the Examiner will interpret the side panels, inseam panel, front panels, and back panels as forming portions of the respective right and left legs (e.g., “a right leg including a right side panel, a right portion of an inseam panel, a right front panel, and a right back panel; and a left leg including a left side panel, a left portion of an inseam panel, a left front panel, and a left back panel”).
Claim 19 recites the limitation “wherein said double-layer fabric and said single-layer fabric have relative elasticities configured to reduce stretch on a wearer's IT bands.” The limitation is indefinite, as it is unclear which relative elasticities are included or excluded by the phrase “relative elasticities configured to reduce stretch on a wearer's IT bands.” As such, the metes and bounds of the claim limitation cannot be readily ascertained. Furthermore, there is insufficient antecedent basis in the claims for the limitation “said single-layer fabric.” Note that claim 19 depends from claims 9-10, which do not recite a single-layer fabric.
Similarly, claim 20 recites the limitation “wherein said double-layer fabric and said single-layer fabric have relative elasticities configured to reduce internal rotation of wearer's femurs.” The limitation is indefinite, as it is unclear which relative elasticities are included or excluded by the phrase “relative elasticities configured to reduce internal rotation of wearer's femurs.” As such, the metes and bounds of the claim limitation cannot be readily ascertained. Furthermore, there is insufficient antecedent basis in the claims for the limitation “said single-layer fabric.” Note that claim 20 depends from claims 9-10, which do not recite a single-layer fabric.
	Dependent claims are rejected at least for depending from rejected claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9-10, as best as can be understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Polstein et al. (herein Polstein)(US PG Pub 2021/0298369).
Regarding claim 9, Polstein discloses a wearable orthopedic device (100, see Figs. 1-4 and paragraphs 0001-0004 and 0018, note that garment 100 provides protection to the wearer and is capable of preventing injuries to the skeleton and/or muscles of the wearer, and is therefore capable of being used as a wearable orthopedic device), comprising:
a waistband (110); 
a right leg (portion of garment 100 configured to receive the wearer’s right leg, corresponding to right leg hole 118); 
a left leg (portion of garment 100 configured to receive the wearer’s left leg, corresponding to left leg hole 116);
a right side panel (108); 
a left side panel (106); 
an inseam panel (112); 
a right front panel (right 102); 
a left front panel (left 102); 
a right back panel (right 104); and 
a left back panel (left 104; see Figs. 1-4 and paragraphs 0019-0023);
wherein said right side panel, said left side panel, and said inseam panel comprise a double-layer fabric including an interior fabric (134) and an exterior fabric (130; see Figs. 3-4 and paragraphs 0019-0031; note that Polstein discloses wherein inseam panel 112 may include either a three-layer fabric construction or a two-layer fabric construction, thus forming a double-layer fabric; and also discloses wherein the left and right side panels 106, 108 each form a fabric pocket for receiving padding portions 107, 109, thus also forming a double-layer fabric when the padding portions are removed).

Regarding claim 10, Polstein further discloses wherein said right side panel (108) runs vertically from a right side of said waistband (110) to a bottom of a right side of said right leg (see Figs. 1 and 2A-2C), and wherein said left side panel (106) runs vertically from a left side of said waistband to a bottom of a left side of said left leg (see Figs. 1 and 2A-2C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 14, 16, and 17, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Polstein, as applied to claim 9 above, in view of Auger (US Patent No. 7,017,193).
	Regarding claim 13, Polstein discloses the limitations of claim 9, as discussed above, but fails to further disclose a separate crotch panel (i.e., distinct from inseam panel 112) on the anterior of said device directly connected along a center front portion of said waistband.
	However, Auger teaches an athletic lower body garment (10) comprising left and right leg portions (18), left and right inseam panels (26) and a separate crotch panel (15) on the anterior of said device directly connected along a center front portion of a waistband (22) of the garment (see at least Figs. 1-3 and column 2, lines 8-33), so as to provide enhanced protection and comfort for male wearers (see column 1, liens 9-46 and column 2, lines 8-33).
	Therefore, based on Auger’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Polstein’s lower body garment to further include a separate crotch panel on the anterior of said device directly connected along a center front portion of said waistband, as doing so would provide enhanced protection and comfort for male wearers.

	Regarding claim 14, the modified device of Polstein (i.e., Polstein in view of Auger) is further disclosed to comprise a seat panel (see annotated Fig. 2C of Polstein) on the posterior of said device directly connected along a back portion of said waistband from said right side panel (108 of Polstein) to said left side panel (106 of Polstein; note that the upper back panel as annotated is configured to cover at least an upper portion of a wearer’s seat portion and is therefore capable of being used as a seat panel, inasmuch as claimed).

    PNG
    media_image1.png
    636
    513
    media_image1.png
    Greyscale


	Regarding claim 16, the modified device of Polstein (i.e., Polstein in view of Auger is further disclosed wherein said right front panel (right 102 of Polstein) is on the anterior of said device directly connected along a right front portion of said waistband (110 of Polstein) from said crotch panel (14 of Auger) to said right side panel (108 of Polstein) and directly connected to a right side of said inseam panel (112 of Polstein; see Figs. 1 and 2A-2C of Polstein and Figs. 1-3 of Auger), said right front panel extending to a bottom of a front side of said right leg (see at least Fig. 1 of Polstein), and wherein said left front panel (left 102 of Polstein) is on the anterior of said device directly connected along a left front portion of said waistband (110 of Polstein) from said crotch panel (14 of Auger) to said left side panel (106 of Polstein) and directly connected to a left side of said inseam panel (112 of Polstein; see Figs. 1 and 2A-2C of Polstein and Figs. 1-3 of Auger), said left front panel extending to a bottom of a front side of said left leg (see at least Fig. 1 of Polstein).

	Regarding claim 17, the modified device of Polstein (i.e., Polstein in view of Auger is further disclosed wherein said right back panel (right 104 of Polstein) is on the posterior of said device directly connected to said seat panel (see annotated Fig. 2C of Polstein) at a top edge (see Fig. 2C of Polstein), said right side panel (108 of Polstein) at a right edge (see Fig. 2C of Polstein), and said inseam panel (112 of Polstein) at a left edge  (see Fig. 2C of Polstein), and wherein said left back panel (left 104 of Polstein) is on the posterior of said device directly connected to said seat panel at a top edge (see Fig. 2C of Polstein), said left side panel (106 of Polstein) at a left edge (see Fig. 2C of Polstein), and said inseam panel (112 of Polstein) at a right edge (see Fig. 2C of Polstein).
Claim 15, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Polstein and Auger, as applied to claim 14 above, in view of McNabb (US Patent No. 6,401,250).
	Regarding claim 15, Polstein and Auger teach the limitations of claim 14, as discussed above, and further teach wherein said inseam panel (112 of Polstein/26 of Auger) runs along the bottom of said device from a bottom of a left side of said right leg to a bottom of a right side of said left leg (see Fig. 1 of Polstein), said inseam panel connected between said crotch panel and said seat panel (see Figs. 1 and 2A-2C of Polstein and Figs. 1-3 of Auger), but fail to teach wherein said inseam panel is directly connected between said crotch panel and said seat panel. Instead, Polstein discloses wherein upper portions of the left and right back panels (104) are interposed between the inseam panel (112) and the seat panel (upper rear panel as annotated in Fig. 2C).
	However, McNabb teaches a lower body garment (see Figs. 1-2) comprising a crotch panel (16), right and left front panels (14, 15), right and left back panels (18, 17), an inseam panel (13), and a seat panel (19), wherein said inseam panel is directly connected between said crotch panel and said seat panel (see Figs. 1-2), so as to allow the inseam panel to provide proper tensioning between the crotch and seat panels, to provide a close fit for supporting the buttock, hip, thigh, and hamstring areas of the wearer’s anatomy (see column 3, line 34 – column 5, line 9).
	Therefore, based on McNabb’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Polstein’s lower body garment such that said inseam panel would be directly connected between said crotch panel and said seat panel; as doing so would allow the inseam panel to provide proper tensioning between the crotch and seat panels, to provide a close fit for supporting the buttock, hip, thigh, and hamstring areas of the wearer’s anatomy.

Claim 18, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Polstein and Auger, as applied to claim 14 above, in view of Spruill et al. (herein Spruill)(US PG Pub 2014/0115747).
	Regarding claim 18, Polstein and Auger teach the limitations of claim 14, as discussed above, and further teach wherein said seat panel (upper rear panel of Polstein as annotated in Fig. 2C), said right front panel (right 102 of Polstein), said left front panel (left 102 of Polstein), said right back panel (right 104 of Polstein), and said left back panel (104 of Polstein) comprise a single layer-fabric (see Fig. 4 and paragraph 0030 of Polstein).
	Auger fails to specifically teach wherein the crotch panel (14) includes a single panel (see Figs. 1-3 of Auger).
	However, it is noted that Auger appears to depict only a single layer and does not further teach wherein the crotch panel includes any additional layers in the embodiment of Figs. 1-3 (see column 2, lines 8-33).
	Therefore, based on Auger’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Augers’ crotch panel to include a single panel, since Auger already appears to depict/describe a single-layer construction, and doing so would allow the garment to be more lightweight and less bulky.
	Polstein and Auger fail to further explicitly teach wherein said crotch, seat, right front, left front, right back, and left back panels have a greater elasticity than said right side, left side, and inseam panels.
	However, as discussed above and in the rejection of claim 9, Polstein discloses wherein the right side panel, left side panel, and inseam panel are each formed of multiple layers, as opposed to the single layer configuration of the front and back panels (see Figs. 1-4 and paragraphs 0019-0031), so as to provide enhanced moisture management in the crotch and inseam areas (see paragraph 0019) and to provide enhanced padding and protection at the side panels (see paragraph 0020).
Furthermore, Spruill teaches a supportive lower body garment (28) including a waistband (20), a right side panel (right 16); a left side panel (left 16); an inseam panel (at least one of left or right 14); a right front panel (right 12); a left front panel (left 12); a right back panel (right 26); and a left back panel (left 26); wherein the various panels may include varying elasticities, for example, providing a more elastic front (quadricep) panel and a less stretchable side (gluteus medius) panel (see paragraph 0004), to provide extra compression or isolate certain muscle groups to accommodate certain injuries or weaknesses (see paragraphs 0003-0006).
As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Polstein’s lower body garment such that said crotch, seat, right front, left front, right back, and left back panels would have a greater elasticity than said right side, left side, and inseam panels; as doing so would provide enhanced moisture management in the crotch and inseam areas, provide enhanced padding and protection at the side panels; and provide extra compression or isolate certain muscle groups to accommodate certain injuries or weaknesses.



Examiner’s Note
Claims 1-4 and 19-20 are currently free of prior art rejections, but should not be construed as reciting allowable subject matter. It is noted that substantive amendments to the claims may result in prior-art-based rejections in future Office Actions, and all pending claims remain rejected under 35 USC 112(b), as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Fee et al. (herein Fee)(US Patent No. 5,689,836) teaches an athletic undergarment including a plurality of panels including at least a crotch panel, leg panels, and side panels; and Vornle von Haagenfels (US PG Pub 2016/0213071) teaches a double-layer athletic short including an inner fabric layer and an outer fabric layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732